Citation Nr: 1638297	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  09-11 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to the service-connected degenerative disc disease (DJD) of the lumbar spine (lumbar spine disability). 

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

4.  Entitlement to service connection for bilateral hearing loss. 

5.  Entitlement to service connection for tinnitus. 

6.  Entitlement to an increased disability rating (or evaluation) in excess of 20 percent for the service-connected lumbar spine DJD. 

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 

REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 1967 to May 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008, June 2009, and February 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to ensure a total review of the evidence.  

In September 2014, the Board remanded the issue on appeal to the Agency of Original Jurisdiction (AOJ) in order to schedule the Veteran for a Board hearing at the RO (Travel Board hearing).  The Veteran was scheduled for a hearing before a member of the Board in March 2016.  In a March 2016 statement, the Veteran, through the authorized representative, withdrew the request for a Board hearing.  See 38 C.F.R. § 20.702(d) (2015).  Based on the foregoing, the Board finds that the AOJ substantially complied with the September 2014 Board remand directive.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

The issues of entitlement to service connection for an acquired psychiatric disorder, PTSD, bilateral hearing loss, and tinnitus, entitlement to a higher rating for service connected low back disorder, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The claim for service connection for immature personality disorder was denied in a June 2004 rating decision on the basis that there was no new and material evidence related to whether an acquired psychiatric disorder occurred in or was caused by active service (no nexus); the Veteran was notified of his appellate rights, but did not perfect an appeal of the rating decision or provide additional evidence within one year of the June 2004 rating decision.

2.  Evidence received since the June 2004 rating decision is not cumulative, and addresses an alternative theory of entitlement to service connection, so raises a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder. 


CONCLUSIONS OF LAW

1.  The June 2004 rating decision, which denied service connection for an immature personality disorder, became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015). 

2.  The criteria for reopening service connection for an acquired psychiatric disorder are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, the Board is reopening the claim for service connection for an acquired psychiatric disorder.  Thus, there is no further VCAA duty to notify or assist with respect to this issue. 

Reopening of Service Connection for Acquired Psychiatric Disorder

Generally, a claim that has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  For purposes of reopening a claim, the credibility of newly-submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO most recently denied service connection in a June 2004 rating decision on the basis that there was no new and material evidence with respect to whether bipolar disorder occurred in or was caused by service.  See also June 2004 rating decision.  In a June 2004 letter, the RO notified the Veteran of this decision and of his procedural and appellate rights.  The Veteran did not perfect an appeal of the June 2004  rating decision or provide additional evidence within one year of the June 2004  rating decision; thus, the June 2004 rating decision became final.  
38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.302, 20.1103 (2015).  

The Board finds that there is a sufficient evidentiary basis to reopen the claim for service connection for an acquired psychiatric disorder.  The new evidence includes a December 2013 representative statement that an acquired psychiatric disorder is secondary to pain resulting from the service-connected lumbar spine disability.  Specifically, the representative referred to VA treatment records that noted that the Veteran was being treated for depression as a result of chronic pain.  See, e.g., December 2010, April 2011, June 2011, and September 2011 VA treatment records.  The Board finds that this evidence is new in that it has not previously been received, and is not cumulative or redundant of evidence previously of record.  The Board also finds this evidence to be material because it addresses an alternative theory of entitlement to service connection.  For these reasons, the Board finds that the additional evidence is new and material to reopen the claim for service connection for an acquired psychiatric disorder.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  However, as explained in the Remand section below, further development is necessary before the Board can address the merits of the service connection claim.


ORDER

New and material evidence having been received, the appeal to reopen the claim for service connection for an acquired psychiatric disorder is granted to this extent only.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide a claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability or recurrent symptoms of a disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury, or disease in service.  See id.; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).

Service Connection for an Acquired Psychiatric Disorder and PTSD

The Veteran contends that service connection for an acquired psychiatric disorder and PTSD is warranted because it is related to an incident where he was assaulted, raped, and beaten across the back with a hard object during service.  Alternatively, the Veteran asserted that an acquired psychiatric disorder is related to pain from the service-connected lumbar spine disability.  See, e.g., February 2011 and November 2011 Veteran statements.

The evidence of record shows that the Veteran has an acquired psychiatric disability.  VA treatment records dated in September 2009, May 2010 and October 2010, show diagnoses of dysthymia, bipolar disorder, anxiety disorder, and depression.  An April 2016 private opinion shows an Axis I diagnosis of PTSD under DSM-V.

An October 1967 service treatment record shows that the Veteran had a problem with "nerves," and the service clinician recommended a mental hygiene evaluation.  Another October 1967 service treatment record shows a notation that the Veteran had an emotional mental disorder and was looking for a way to leave the Army.  A January 1968 service treatment record noted that the Veteran was brought in by two friends, was shouting and hitting his head, claimed that he was beaten on the back, and requested to talk to a chaplain or a lieutenant.  The January 1968 service clinician noted that the Veteran was anxious and depressed, but no diagnosis was rendered.  Another January 1968 service treatment record shows that the Veteran was seen for drug ingestion, and that he was anxious but seemed to be coping.  An April 1968 report of psychiatric evaluation shows that the VA clinician noted that the Veteran has an emotionally unstable personality characterized by emotional lability, poor-controlled emotions, and apathy.  While the April 1968 service separation examination shows a normal psychiatric evaluation, the concurrent report of medical history shows that the Veteran reported frequent trouble sleeping, depression or excessive worry, and nervous trouble.  

The January 2011 VA examiner opined that the current acquired psychiatric disorder, to include bipolar, anxiety, and depression disorder are less likely than not caused by or a result of military service.  In reaching this conclusion, the January 2011 VA examiner reasoned that the Veteran's problems with depression and anxiety in service were related to his wanting to leave the service and not wanting to go to Vietnam.  He suffered continued problems since that time due to shame and guilt related to this.  The January 2011 VA examiner noted that, while the Veteran reported military sexual trauma, the records are negative for such an event and as the Veteran was only in service for a short time, there was no drop in performance indicators in the record to support this.  The January 2011 VA examiner opined that the Veteran's psychiatric problems are likely a function of a personality disorder as noted on active duty.  The Veteran also underwent a VA PTSD examination in November 2011 where the VA examiner opined that the Veteran's symptoms do not meet the criteria for PTSD under DSM-IV; therefore, the VA examiner did not provide an opinion as to the etiology of PTSD.  However, thereafter, an April 2016 private opinion shows an Axis I diagnosis of PTSD under DSM-V.

Based on the foregoing, the Board finds that a new examination with opinion is needed to help determine the etiology of the current psychiatric disorder, to include dysthymia, bipolar disorder, anxiety disorder, depression, and PTSD.

Service Connection for Bilateral Hearing Loss and Tinnitus

The Veteran contends that service connection for bilateral hearing loss is warranted because he started experiencing hearing loss as a result of in-service exposure to acoustic trauma during service.  Specifically, the Veteran stated that a round exploded beside him during a night fire at Fort Knox.  The Veteran advanced that he noticed that his hearing was affected around 1969 or 1970 and that by 1974 he was nearly deaf.  He indicated that he did not have any post-service loud noise exposure.  See, e.g., October 2008 VA Form 21-4138; November 2008 notice of disagreement; April 2009 VA Form 9; October 2010 Veteran statement.  

The Veteran was not afforded a VA examination in connection with the claim for service connection for bilateral hearing loss and tinnitus.  Based on the foregoing, and in light of the "low threshold" for examination and medical opinion as announced in Mclendon, the Board finds that remand is required in order to obtain a medical examination with opinion addressing the nature and etiology of any current bilateral hearing loss disability.
  
Increased Rating for Low Back Disability

The Board observes that a new precedential opinion that directly affects this case was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, ___Vet. App. ___, No. 13-3238, 2016 WL 3591858 (July 5, 2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Also, the Court rejected VA's argument that the final sentence of § 4.59 cannot create a testing requirement because, if it did, absurdity would result.  Specifically, VA contended that, because the upper extremities are not weight-bearing, requiring that all joints be tested in weight-bearing capacity would require Veterans with upper extremity joint disabilities to walk on their hands.  The Court responded that whether upper extremities are or can be weight-bearing is a medical question that it is not competent to answer.  The VA examination report does not comply with Correia.  Accordingly, the Veteran must be afforded a new VA examination to correct all of the deficiencies noted above.  

TDIU

The Veteran generally contends that a TDIU is warranted because he is unemployable due to the service-connected disabilities.  See, e.g., March 2010 representative statement.

There is evidence that tends to show that the Veteran's service-connected disabilities may have rendered him unemployable.  The November 2010 VA examiner opined that based on review of record and the Veteran's history, it would be difficult to place this Veteran in a work environment as he is unable to tolerate even the most sedentary occupations due to the need for frequent position changes, and his risk of falls.  The November 2010 VA examiner noted that the Veteran would be unable to perform any job requiring him to lift more than two to five pounds as this is all he can tolerate due to the increased back pain.

The issue of entitlement to a TDIU is also inextricably intertwined with the other remanded issues, and adjudication must be deferred pending completion of the proposed development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation); Bradley v. Peake, 22 Vet. App. 280 (2008).  Specifically, SSA records reflect that the Veteran was awarded SSA disability benefits as a result of mood and anxiety disorders.  The Veteran's combined disability may change if the AOJ grants service connection for PTSD, acquired psychiatric, or bilateral hearing loss disabilities.  Accordingly, entitlement to a TDIU is remanded to the AOJ for readjudication after all development related to all other remanded issues is completed and all remanded issues have been readjudicated.

Accordingly, the case is REMANDED for the following action:

1. Schedule the appropriate VA examination to assist in determining the etiology of the current acquired psychiatric disorder, to include dysthymia, bipolar disorder, anxiety disorder, depression, and PTSD.  The relevant documents in the claims file should be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.  All necessary testing should be conducted and all appropriate diagnoses rendered.  A rationale should be given for all opinions and conclusions rendered.  The opinion should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

(a) Does the Veteran have PTSD or any other acquired psychiatric disorder including dysthymia, bipolar disorder, anxiety disorder, or depression as the result of the claimed personal assault or military sexual trauma during service?  In so opining, the examiner must discuss the April 2016 private psychologist's diagnosis of PTSD. 

(b) Is it as likely as not (50 percent probability or more) that the Veteran has an acquired psychiatric disorder caused by the service-connected lumbar spine disability?

(c) Is it as likely as not (50 percent probability or more) that the Veteran has an acquired psychiatric disorder aggravated (worsened beyond natural progression) by the service-connected lumbar spine disability?

If it is the examiner's opinion that there is aggravation, the examiner should identify the baseline level of severity of the acquire psychiatric disorder prior to onset of worsening, or by the earliest medical evidence created at any time between onset of worsening and receipt of medical evidence establishing the current level of severity.
  
2. Schedule a VA audiology examination to assist in determining the etiology of any current hearing loss and tinnitus.  The relevant documents in the claims file should be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.  All necessary testing should be conducted and all appropriate diagnoses rendered.  A rationale should be given for all opinions and conclusions rendered.  The opinion should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

(a) Does the Veteran have a bilateral hearing loss and tinnitus disability? 

(b) If the Veteran has a bilateral hearing loss disability and tinnitus, is it at least as likely as not (i.e., a 50 percent probability or greater) that the hearing loss and tinnitus are related to active service, to include exposure to loud noise in service?  In so opining the examiner should do the following:  (1) explain the significance of the absence or presence of threshold shifts and severity of such threshold shifts in regard to the likelihood military noise exposure caused permanent hearing damage and tinnitus; (2) explain the significance of normal hearing in regard to the likelihood military noise exposure caused permanent hearing damage and tinnitus, including addressing theories of delayed/latent onset of hearing loss and tinnitus; and (3) indicate whether the Veteran's tinnitus is a symptom of his hearing loss.

3. Schedule the Veteran for an appropriate VA examination to evaluate the service-connected low back disability and any associated radiculopathy.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

Pursuant to Correia v. McDonald, ___Vet. App. ___, No. 13-3238, 2016 WL 3591858 (July 5, 2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If the lumbar spine cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.  The presence and severity of any neurological abnormalities associated with the lumbar spine disability should be identified.  

4. Thereafter, the remaining issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


